        Case 2:19-cr-00359-JDW Document 50 Filed 03/02/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                   Case No. 2:19-cr-00359-JDW

       v.

CHRISTINA ESTERAS



                                      ORDER

      AND NOW, this 2nd day of March, 2021, upon consideration of Defendant’s

Motion To Reduce Sentence Pursuant To 18 U.S.C. § 3582(c)(1)(A)(i), (ECF No. 47),

for the reasons stated in the accompanying Memorandum, it is ORDERED that the

Motion is DENIED.

                                      BY THE COURT:

                                      /s/ Joshua D. Wolson
                                      JOSHUA D. WOLSON, J.
